DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,803,674. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a device for use on an aircraft assembly, the aircraft assembly having a first part or panel; a second part or panel; fasteners for joining the two parts or panels, the device comprising: a sealant for placement between the two parts or panels, the sealant comprising a tacky, deformable body of polyurethane gel, the body with tacky outer faces wherein the body has a thickness of 12 mil or less uncompressed (see U.S. Patent No. 9,803,674, claims 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Apfel (U.S. Publication no. 2014/0334868) in view of Gaines et al. (2002/0063397).
Re clams 1 and 42, Apfel disclose a device 40 for use on an aircraft assembly, the aircraft assembly having a first part 42 having an inner face portion (see Fig. 5); a second part 46 having an inner face portion (see Fig. 5); and a multiplicity of fasteners 56 for joining the two parts, the device comprising: a sealant 10 for placement between the two inner face portions, the sealant comprising a tacky, deformable body of polyurethane gel (see paragraph [0057]), the body with tacky outer faces wherein the body has a thickness of 12 mil (see paragraph [0020]).
Apfel does not disclose a skeleton configured with many openings, the skeleton encapsulated in the body and the skeleton having an uncompressed thickness of 12 mil or less.
Gaines et al. disclose a device for use on an aircraft assembly wherein the device includes a skeleton or mesh 32 configured with many openings (see Fig. 7), the skeleton encapsulated in the tack deformable body 32 and the skeleton having an uncompressed thickness of 0.17 inches (see paragraph [0009]). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Apfel to include a skeleton configured with many openings, the skeleton encapsulated in the body because Gaines et al. teach that such a predictable arrangement will result in a positive electrical bond to reduce lightning strike and improve antenna performance (see paragraph [0010]). 
Re claim 2, Gaines et al. discloses that the body has a thickness of between about 1-6 mil when compressed between the two parts (see paragraph [0009]).
Re claim 3, Apfel discloses that the polyurethane gel is cured (see paragraph [0043]).
Re claim 4, Apfel discloses that the assembly is a lap joint (see Fig. 5). 


Re claim 6, it would have been an obvious matter of design choice to pre-cure the body, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without pre-curing the body.    
Re claim 7, Apfel discloses that the body cures after placement on one of the two inner face portions (see paragraph [0045]).
Re claim 8, Gaines et al. discloses release film or liners 3 (see Fig. 5).
Re claim 9, Gaines et al. disclose that the skeleton is a woven mesh (see paragraph [0008]).
Re claim 10, Gaines et al. disclose that the skeleton is metallic (see paragraph [0008]).
Re claim 11, it would have been an obvious matter of design choice to use a non-metallic skeleton, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a metallic skeleton. 
Re claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use polyamide or polypropylene to mold the skeleton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642